Citation Nr: 1047476	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death 
pension benefits in the amount of $25, 496.00, to include the 
validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision issued in June 2007 by 
the Committee on Waivers and Compromises (Committee) at the 
Philadelphia, Pennsylvania ROIC (Philadelphia ROIC).

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, it 
must be determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by the claimant, should be 
waived only when it is shown that the recovery would be against 
the principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2010).  The Board emphasizes that 
waiver decisions are based upon the evidence of record, which, in 
essence, places the burden of proof upon the claimants.  See 
38 C.F.R. § 1.966 (2010).

In a March 2003 determination, the Atlanta, Georgia RO (Atlanta 
RO) awarded death pension benefits to the appellant, effective 
January 1, 2002.  This award was based on the receipt of no 
income from other sources.  In that letter and an attachment, VA 
notified the appellant that her receipt of death pension benefits 
depended on total "family" income and that pension payments 
would be adjusted whenever this income changes.  She was advised 
to notify VA immediately of any changes in family income and that 
failure to do so might create an overpayment, which would have to 
be repaid.  

Preliminary review of the evidentiary record in this case 
indicates that, in a January 2007 letter, the Philadelphia ROIC 
retroactively terminated the appellant's death pension benefits 
based on information concerning unreported income for 2003.  This 
information showed that she had received income from four 
separate employers in 2003 and that she continued to receive 
earned wages from Waffle House, Inc. in 2004, 2005 and 2006.  

In February 2007, the Committee denied the waiver, finding that 
she was at fault in the creation of the debt, that the collection 
of the debt would not be against equity and good conscience, and 
that retention of the benefits could be seen as unjust 
enrichment, although a degree of hardship existed.

In an email dated in September 2007, which was construed as a 
notice of disagreement, the appellant disputes the amount of the 
debt, indicating that she never received copies of April 2003 and 
April 2004 letters proposing to terminate her benefits and that 
action was not taken until February 1, 2007.  In March 2009 VA 
Form 9, the appellant indicated that she did not recall receiving 
all of the letters listed in the statement of the case (SOC), 
noting that she had moved a great deal during 2002 and 2003.  She 
admitted that she should have notified VA of her address changes 
and did not; however, she disputes the fact that her debt would 
be as high as it was had VA stopped the benefits in 2003.  The 
appellant asserts that it should not have taken VA three years to 
take action and therefore she should not be held accountable for 
that and she feels that the debt, if not waived, should at least 
be significantly reduced.  The Board notes that the appellant has 
made statements that may be construed as raising the issue of the 
validity of the assessed overpayment (debt).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when the validity of the debt is challenged, a 
threshold determination must be made on that question prior to a 
decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-
98.  The propriety and amount of the overpayment at issue are 
matters that are integral to a waiver determination.  See 
Schaper, 1 Vet. App. at 434.  As such, the Board believes that 
further action by the Committee to determine whether the creation 
of the debt at issue was proper and, if so, the correct amount is 
needed prior to further appellate consideration.  Thus, the Board 
finds that additional development is necessary before the Board 
may proceed with further appellate review.  

It is unclear whether some of the assessed indebtedness in 
question may have been recouped.  Nevertheless, in accordance 
with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated.  Moreover, there is no 
audit in the record showing how the debt was calculated or 
indicating the amount of any repayments.  Consequently, if the 
debt is determined to be valid, the appellant should be asked to 
submit an updated financial status report (FSR); she submitted 
FSRs in February and September of 2007.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

The Board also notes that there is no copy of the letter from the 
VA Debt Management Center (DMC) informing the appellant of the 
amount of her indebtedness.  On remand, VA must obtain copies of 
all available records related to the matter on appeal to include 
a copy of the DMC letter notifying the appellant of the amount of 
the overpayment incurred and her right to request a waiver and 
set forth a written paid and due audit of the appellant's pension 
benefits for the period of the overpayment.  

Finally, the Board notes that, in December 2001, the appellant 
signed a VA Form 21-22 appointing the Georgia Department of 
Veterans Services as her representative; however, neither copies 
of the notice letters nor of the SOC have been sent to the 
appellant's representative.  This must be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record 
copies of all available records related to 
the matter on appeal held by the VA Debt 
Management Center (DMC), to include a copy of 
any letter to the appellant notifying her of 
the amount of any overpayment incurred and 
her right to request a waiver.  If the letter 
of notification of indebtedness is not found, 
a certification from the DMC indicating the 
date of the demand letter(s), which contained 
the Notice of Rights, and when and where it 
was sent and whether it was returned as 
undeliverable should be obtained.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
appellant and her representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  After completion of 1 above, send copies 
of the January 5, 2007 letter terminating the 
appellant's benefits, of the DMC's letter 
notifying the appellant of the amount of any 
overpayment incurred and her right to request 
a waiver, if found, and of the March 2009 SOC 
to the appellant's representative.

3.  After completion of 1 and 2 above, set 
forth in the record a written paid and due 
audit of the appellant's death pension 
account for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to the 
appellant, as well as the amounts properly 
due.  In addition, the audit should include 
the amount of the overpayment, if any, that 
may have been repaid by the appellant.  A 
copy of the written audit should be inserted 
into the claims file and another provided to 
the appellant and her representative.

4.  After completion of 1, 2 and 3 above, as 
well as any other action deemed necessary, 
the Committee should adjudicate the issue of 
whether the overpayment of death pension 
benefits at issue was properly created, 
including consideration of whether any of the 
debt was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the reasons and 
bases for that decision should be prepared 
and incorporated into the claims file, to 
include a discussion of any information 
obtained from the DMC and the appellant.  If 
it is determined that any or all of the 
overpayment at issue was improperly created, 
award action should be taken to rectify the 
error.  In any case, the appellant and her 
representative should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.  

5.  Thereafter, if an overpayment is found to 
have been properly created, the appellant 
should be allowed an opportunity to submit 
additional evidence pertinent to her request 
for waiver of recovery of the assessed 
overpayment, including a complete FSR, 
providing all current income, expenses, and 
assets.  

The appellant is reminded that to obtain 
appellate review of any issue not currently 
in appellate status (that is, the validity of 
the debt), a timely appeal must be perfected.  
While VA must afford the appellant and her 
representative the appropriate time period in 
which to respond, the appellant should 
perfect an appeal with respect to the 
validity of the debt, if desired, as soon as 
possible to avoid unnecessary delay in the 
consideration of the appeal.

6.  After the actions requested above have 
been completed, the Committee should review 
the record and reconsider the appellant's 
request for waiver pursuant to the principals 
of equity and good conscience.  A formal, 
written record of the Committee's decision, 
including an analysis of the various elements 
to be considered, should be prepared and 
placed in the claims file.  A supplemental 
SOC (SSOC) is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  If the Committee's determination remains 
unfavorable to the appellant, she and her 
representative should be furnished an SSOC, 
which specifically addresses the issue of 
creation of the overpayment and which 
contains a recitation of the pertinent law 
and regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. § 1.965(a) (2010).  This 
document should further reflect detailed 
reasons and bases for the decision reached.  
The appellant and her representative should 
be afforded the opportunity to respond 
thereto; thereafter, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

